DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a plan of demand assistant configured to generate a site solution to a forecasted capacity demand set, wherein the site solution is based on a capacity correlation derived from a historical site solution data set; 
a plan of record advisor configured to generate a plan of record for the site solution, wherein the plan of record is based on an infrastructure correlation derived from a historical infrastructure data set; 
a plan of execution analyzer configured to generate an execution design defining equipment meeting the plan of record for a planned buildout, wherein the execution design is based on an equipment correlation derived from a historical equipment data set; 
a plan of availability evaluator configured to generate a resource prediction defining a service level based on the execution design, wherein the resource prediction is based on an availability correlation derived from a historical availability data set.” 
Chang et al. (US 2013/0139152 A1) teaches high level characteristics are extracted from a virtual machine provisioning request stream for a cloud computing environment. A plurality of prediction models are generated for a plurality of different types of virtual machines. A regression-correlation ensemble is applied to appropriate ones of the prediction models to predict future virtual machine demand for the cloud computing environment.
Garvey et al. (US 2018/0349797 A1) discloses techniques are described for applying what-f analytics to simulate performance of computing resources in cloud and other computing environments. In one or more embodiments, a plurality of time-series datasets are received including time-series datasets representing a plurality of demands on a resource and datasets representing performance metrics for a resource. Based on the datasets at least one demand propagation model and at least one resource prediction model are trained. Responsive to receiving an adjustment to a first set of one or more values associated with a first demand: (a) a second adjustment is generated for a second set of one or more values associated with a second demand; and (b) a third adjustment is generated for a third set of one or more values that is associated with the resource performance metric.
Doddavula (US 2012/0089726 A1) details automated service level management of applications can include automated deployment, monitoring, forecasting, and/or predicting based on a plurality of service levels comprising application level, application server platform level, virtual machine level, and/or infrastructure level, and optimizations at multiple levels using a plurality of techniques including automated dynamic application migration. Automated deployment of applications in a cloud computing environment using deployment descriptors comprises receiving values for service level parameters for an application, creating a deployment descriptor based on the parameters, identifying application servers that satisfy the deployment descriptors, and deploying the application to the identified application servers. Automated dynamic migration of applications in a cloud computing environment comprises deciding to migrate an application, obtaining application resource requirements, identifying application server candidates, selecting an application server from one of the candidates, and migrating the application.
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of Claim 1, which recite, generating a site solution to a forecasted capacity demand set, determine infrastructure, nor generate a plan of record. 
The combination of Chang-Garvey-Doddavula does not teach the enumerated features of Independent Claim 1, and the 35 U.S.C 103 Rejection is hereby withdrawn. 
The applicant arguments regarding dependent claims 2-12 are hereby persuasive and the 35 U.S.C 103 of the dependent claims is hereby withdrawn. 
Claim(s) 2-12 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 13 & 20 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above.  
	Claim(s) 14-19 depend on Claim 5 and are allowable based on the same reasoning as mentioned above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 05/18/2022 Applicant Arguments/Remarks, 05/23/2022 Examiner Interview Summary Sheet, 03/07/2022 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-20 were deemed persuasive and the 35 U.S.C 103 Rejection(s) of the above-mentioned claims is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-20 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443